Citation Nr: 1236759	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to May 16, 2003, for the grant of special monthly compensation based on loss of use.

2.  Entitlement to an initial disability rating in excess of 30 percent for depression.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to April 2000 with prior unverified active duty service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to service connection for depression, assigning a noncompensable evaluation effective December 29, 2006, and continued a 30 percent evaluation for degenerative disc disease of the cervical spine; and a June 2011 rating decision from the Muskogee RO, which granted entitlement to special monthly compensation (SMC) based on loss of use, effective May 16, 2003.  In January 2008 and August 2011, the Veteran submitted notices of disagreement (NODs) with the evaluation assigned for depression and the effective date assigned for the grant of SMC.  He subsequently perfected his appeals in July 2008 and April 2012.

The Board notes that the Veteran also filed an NOD with regard to a September 2010 rating decision continuing a noncompensable rating for erectile dysfunction and denying service connection for a burst blood vessel in the eye.  However, he did not perfect his appeal for these issues.  Thus, these issues are not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).

In June 2008, the RO increased the Veteran's initial disability rating for depression to 30 percent, effective December 29, 2006.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran was scheduled for a video conference hearing in September 2012.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to an initial disability rating in excess of 30 percent for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In September 2012, prior to the promulgation of a decision in the earlier effective date for special monthly compensation based on loss of use appeal, the Veteran submitted a statement indicating that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to an effective date prior to May 16, 2003, for the grant of special monthly compensation based on loss of use have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  In September 2012, the Veteran submitted a letter indicating that he wanted to withdraw his appeal for an earlier effective date for the grant of SMC based on loss of use.  The withdrawal was effective immediately upon receipt by VA in September 2012.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an effective date prior to May 16, 2003, for the grant of SMC based on loss of use and it is dismissed.


ORDER

The appeal for an effective date prior to May 16, 2003 for the grant of special monthly compensation based on loss of use is dismissed.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an increased initial rating for depression.

The Veteran was afforded a VA examination in July 2012.  At that time, he indicated that he received psychiatric medication from the Lawton VA Outpatient Clinic (VA OPC).  Although the claims folder and electronic file include treatment records from the Lawton VA OPC, there are no psychiatric treatment records.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2011).  As such, the case must be remanded to obtain any outstanding VA psychiatric treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA psychiatric treatment records from the Lawton VA Outpatient Clinic or other VA facilities identified by the Veteran. 

If the RO/AMC is unable to secure any VA treatment records, it must notify the Veteran and his representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an increased initial rating for depression should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


